PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/825,893
Filing Date: 13 Aug 2015
Appellant(s): TAKAHASHI, Kenzo



__________________
Alfredo Villanueva
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 23 July 2021, appealing from the Final Rejection dated 24 December 2020.
(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 24 December 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
On pages 14-17 of the Appeal Brief, Appellant argues that Hanas fails to teach the use of continuous current to stir the molten metal. Appellant alleges that Hanas does not clearly teach or suggest the use of continuous current within the context of claims 21 and 34 as Hanas is characterized by the use of non-continuous current. 
The Examiner finds these arguments unpersuasive. Appellant’s claims are drawn to a continuous casting device, and the prior art combination of Hanas and Davis teaches all of the claimed structural limitations. The claim language regarding the continuous current is based on the operation of the device. In other words, the current itself is not a recitation of the device’s structure, merely how it is operated. Regarding the functional language (e.g., wherein continuous current flows between the first electrode and second electrode and crosses magnetic lines generated by the permanent magnet to continuously rotate the liquid-phase nonferrous metal in the casting chamber about a rotational axis parallel to a vertical axis extending through the cast product exiting from the outlet of the casting chamber), the Examiner has considered it. However, the Appellant is reminded that apparatus claims are not limited 
Furthermore, Appellant has not provided any clear evidence supporting their argument that the prior art does not or could not operate with continuous current, especially for a continuous casting operation.
On pages 17-20 of the Appeal Brief, Appellant argues that the combination of Hanas and Davis fails to teach stirring within the mold. Appellant alleges that Hanas expressly teaches that, if electromagnetic stirrers are to be used to provide an “additional stirring action,” such stirrers should be used downstream from the mold and not “at least partially surrounding the casting chamber” as claimed. Appellant further argues that this conclusion is further supported by statements in the background of Hanas which detail that stirrers used around the mold introduce complications (see col. 1, lines 23-29).
The Examiner finds these arguments unpersuasive. Hanas clearly states in col 3, lines 3-5, that “It may be desirable to use electromagnetic stirring of the molten metal in the mold 12 to obtain an additional stirring action (emphasis added).” Appellant appears to be misconstruing col. 3, lines 5-9 to conclude then that the same electromagnetic stirrers must be downstream of the mold. Instead, the Examiner believes that Appellant is misinterpreting the phrase “the length of strand continuing 
On pages 20-21 of the Appeal Brief, Appellant argues that the combination of Hanas and Davis fails to teach continuous rotation of the liquid-phase nonferrous metal within the mold.
The Examiner finds these arguments unpersuasive. Appellant’s arguments are drawn to the operation of the device. However, the claims are drawn to the continuous casting device itself and not to a method of using the device. The Appellant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities. More specifically, the prior art combination of Hanas and Davis teaches a continuous casting device that is structurally indistinguishable from that of the claimed invention. Appellant does not present arguments or evidence to dispute this. Therefore, the device of the prior art combination of Hanas and Davis must also be capable of performing the same functions as the claimed invention. 
On pages 22-23 of the Appeal Brief, Appellant argues that the combination of Hanas and Davis fails to teach continuous rotation along the claimed rotational axis.
device itself and not to a method of using the device. The Appellant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities. More specifically, the prior art combination of Hanas and Davis teaches a continuous casting device that is structurally indistinguishable from that of the claimed invention. Appellant does not present arguments or evidence to dispute this. Therefore, the device of the prior art combination of Hanas and Davis must also be capable of performing the same functions as the claimed invention. 













For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/STEVEN S HA/Examiner, Art Unit 1735   

                                                                                                                                                                                                     Conferees:

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735  

/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                        

                                                                                                                                                                                                      



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.